Moyer, C.J.,
dissenting.
{¶ 31} I respectfully dissent. A person has constitutional speedy-trial protections guaranteed by the Sixth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution. “In Ohio, beginning with the year 1869, this constitutional right, described as of ‘amorphous quality’ in Barker v. Wingo (1972), 407 U.S. 514, 522 [92 S.Ct. 2182, 33 L.Ed.2d 101], has been the subject of legislative enactment designed to quantify the right to a speedy trial in a more specific time frame.” State v. Pachay (1980), 64 Ohio St.2d 218, 219, 18 O.O.3d 427, 416 N.E.2d 589.
{¶ 32} The speedy-trial statute, R.C. 2945.71, requires that a person charged with a felony be brought to trial within 270 days after the person’s arrest. This is distinguished from the more “amorphous” constitutional right. Under constitutional jurisprudence, the delay from accusation to trial becomes “ ‘presumptively prejudicial’ at least as it approaches one year.” Doggett v. United States (1992), 505 U.S. 647, 652, 112 S.Ct. 2686, 120 L.Ed.2d 520, fn. 1; State v. Triplett (1997), 78 Ohio St.3d 566, 569, 679 N.E.2d 290.
{¶ 33} This case, then, becomes a question of statutory interpretation. The majority reads the statute to determine that arrest is modified by the charge pending — that is, a defendant’s speedy-trial clock does not begin to run until after the indictment has been handed up and the person has been arrested. I believe this is a tortured reading of the statute and bad public policy.
{¶ 34} R.C. 2945.71 establishes the time within which persons charged with different categories of crimes must be brought to trial. The first three subsections list the three major categories of criminal offenses: minor misdemeanors, misdemeanors other than minor misdemeanors, and felonies. These three categories tell the reader under which subsection the reader will find the appropriate time period in which the defendant must be brought to trial. Subsection (C) begins, “A person against whom a charge of felony is pending.” This clause means the person has already been indicted or subject to a bill of information when the motion to dismiss for a speedy trial violation is made. In this case, a felony of the fifth degree is currently pending against the defendant Azbell. Subsection (C)(2) requires that she “be brought to trial within two hundred seventy days after [her] arrest.” It simply says “arrest”; it does not say “arrest after indictment,” or “arrest after a warrant is issued.” Azbell was arrested on May 30, 2003. She was taken to the police station, given Miranda warnings, *307photographed, and fingerprinted. That is an arrest. Her freedom was curtailed. The plain language of the statute required that she be brought to trial no later than February 25, 2004. Our precedent also supports this conclusion.
{¶ 35} First, it is important to distinguish previous speedy-trial jurisprudence. Case-law precedent usually resolves an issue relating to the time period between the indictment and trial. Generally, preindictment delay has not been found to be a violation of the speedy-trial guarantee. State v. Luck (1984), 15 Ohio St.3d 150, 15 OBR 296, 472 N.E.2d 1097. Under traditional analysis, the statute of limitations and the Due Process Clause protect criminal defendants from delay between the alleged criminal incident and indictment, and the speedy-trial provisions protect the criminal defendant from delay between indictment and trial. United States v. Lovasco (1977), 431 U.S. 783, 789, 97 S.Ct. 2044, 52 L.Ed.2d 752, quoting United States v. Ewell (1966), 383 U.S. 116, 122, 86 S.Ct. 773, 15 L.Ed.2d 627, and United States v. Manon (1971), 404 U.S. 307, 324, 92 S.Ct. 455, 30 L.Ed.2d 468 (“We * * * note that statutes of limitations, which provide predictable, legislatively enacted limits on prosecutorial delay, provide ‘ “the primary guarantee against bringing overly stale criminal charges.” ’ * * * But we * * * acknowledge that the ‘statute of limitations does not fully define [defendants’] rights with respect to the events occurring prior to indictment,’ * * * and that the Due Process Clause has a limited role to play in protecting against oppressive delay”); State v. Bartnes (1988), 234 Mont. 522, 525, 764 P.2d 1271.
{¶ 36} However, on at least one occasion, this court has looked at preindictment delay under a speedy-trial analysis. We have previously adopted the language of the North Carolina Supreme Court:
{¶ 37} “ ‘The situation of one against whom a warrant has been issued but not served and that of “the potential defendant” — the suspect who has not been formally charged — is practically the same. * * *
{¶ 38} “ ‘ * * *
{¶ 39} “ We can see little, if any, difference in the dilemma which unreasonable delay creates for the suspect who was belatedly charged, the accused named in a warrant promptly issued but belatedly served, and the indicted defendant whose trial has been unduly postponed. The same considerations which impel prompt action in the one situation are equally critical in the others.’ ” State v. Meeker (1971) 26 Ohio St.2d 9, 16, 55 O.O.2d 5, 268 N.E.2d 589, quoting State v. Johnson (1969), 275 N.C. 264, 271-272,167 S.E.2d 274.
{¶ 40} And we held, “Considering the basic purposes of the constitutional right to a ‘speedy trial,’ we conclude that such constitutional guarantees are applicable to unjustifiable delays in commencing prosecution as well as to unjustifiable delays after indictment.” Id. at 16-17, 55 O.O.2d 5, 268 N.E.2d 589.
*308{¶ 41} More convincingly, in Dillingham, v. United States (1975), 423 U.S. 64, 96 S.Ct. 303, 46 L.Ed.2d 205, there was a 22-month delay from arrest until indictment. While Dillingham, unlike Azbell, was required to post bond prior to his release, United States v. Palmer (C.A.5, 1974), 502 F.2d 1233, 1234 (same case), he was not indicted until 22 months after his initial arrest. The court held that United States v. Marion (1971), 404 U.S. 307, 92 S.Ct. 455, 30 L.Ed.2d 468, which had denied Sixth Amendment protections to preindictment delays, had been limited to “count[ing] a delay between the end of the criminal scheme charged and the indictment of a suspect not arrested or otherwise charged previous to the indictment.” Dillingham at 64, 96 S.Ct. 303, 46 L.Ed.2d 205. In extending the speedy-trial guarantee to the period after an arrest, the court held:
{¶ 42} “ ‘To legally arrest and detain, the Government must assert probable cause to believe the arrestee has committed a crime. Arrest is a public act that may seriously interfere with the defendant’s liberty, whether he is free on bail or not, and that may disrupt his employment, drain his financial resources, curtail his associations, subject him to public obloquy, and create anxiety in him, his family and his friends.
{¶ 43} “ ‘Invocation of the speedy trial provision thus need not await indictment, information, or other formal charge.’ ” Id. at 65, 96 S.Ct. 303, 46 L.Ed.2d 205, quoting Marion, 404 U.S. at 320-321, 92 S.Ct. 455, 30 L.Ed.2d 468.
{¶ 44} When the police and prosecutor have all the necessary evidence to obtain an indictment or warrant, they should not be allowed to delay prosecution. I am not suggesting that the state be rushed into seeking an indictment before all possible evidence has been obtained. However, in the case at bar, Azbell was arrested while allegedly attempting to purchase a controlled substance with a fraudulent prescription, and she was later indicted for that offense. The state had in its possession all the evidence it needed to go forward at the time of her arrest. The state has presented no evidence, and there is nothing in the record to suggest, that the 11-month delay between arrest and indictment was based upon a lengthy and diligent search for additional evidence. When all evidence is in the hands of the police, the state must move forward. See People v. Hryciuk (1967), 36 I11.2d 500, 224 N.E.2d 250; see, also, People v. Hartman (1985), 170 Cal.App.3d 572, 216 CaLRptr. 641.
{¶ 45} For 11 months, Azbell lived under the threat of indictment, wondering whether the state was intending to prosecute her or whether her case had been dropped. Azbell was under no obligation to pressure the state to press charges, nor was she in a position to demand that the state move forward with its prosecution. See Meeker, 26 Ohio St.2d at 18, 55 O.O.2d 5, 268 N.E.2d 589; Johnson, 275 N.C. at 272,167 S.E.2d 274.
James J. Mayer Jr., Richland County Prosecuting Attorney, and Kirsten L. Pscholka-Gartner, Assistant Prosecuting Attorney, for appellant.
David H. Bodiker, Ohio Public Defender, and J. Banning Jasiunas, Assistant State Public Defender, for appellee.
{¶ 46} I am not suggesting that every preindictment delay warrants analysis under the speedy-trial provisions of the United States and Ohio Constitutions. Rather, in cases such as this where the statute is arguably unclear, or open to different interpretations, our speedy-trial jurisprudence suggests that we should read the statute to benefit the defendant.
{¶ 47} I read the plain words of the statute to say that a person accused of a felony must be brought to trial within 270 days of her arrest. Azbell was arrested on May 30, 2003; that the state took 11 months to gain an indictment is not her fault.
{¶ 48} For the foregoing reasons, I respectfully dissent and would affirm the judgment of the court of appeals.
Pfeifer and Lanzinger, JJ., concur in the foregoing opinion.